Title: To George Washington from Nathanael Greene, 16 February 1784
From: Greene, Nathanael
To: Washington, George



Dear Sir,
Newport [R.I.] Feby 16th 1784

I had the pleasure of receiving your letter of the 28th of December last, and having had the Honor of being appointed President of the Cincinnati of Rhode Island, I embrace the earliest opportunity of giving you an Answer. General Varnum, Major Lyman, and myself, are in the appointment to attend the annual General meeting of the order. It is not expected more than One will attend the meeting. I intend to be in South Carolina before that time.
General Varnum or Major Lyman will attend, and I have the pleasure to communicate to your Excellency that the measures necessary for the establishment of the Order is fully gone into, and all the officers appointed agreeably to the Institution. With esteem and affection, I am, dear Sir, Your most obedient humble servt

Nath. Greene

